Citation Nr: 1445040	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability, claimed as secondary to a service-connected left heel callus.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to a service-connected left heel callus.

3.  Entitlement to service connection for a right big toe disability, claimed as secondary to a service-connected left heel callus.

4.  Entitlement to an increased rating for severe calluses of the left heel, currently rated 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1972 to January 1973 and from July 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An April 2007 rating decision denied an increased rating for severe calluses of the left heel.  The TDIU claim is based on the Veteran's contentions of unemployability due to the severe calluses of the left heel the subject of this appeal. 

The Veteran testified before the undersigned Veterans Law Judge at an October 2009 video conference hearing conducted between the RO and the Board Central Office.  A transcript of that hearing is contained in the claims file.

In December 2009 and May 2012, the Board remanded the increased rating and TDIU claims to the Agency of Original Jurisdiction (AOJ) for additional development.

In a November 2010 rating decision, the RO denied reopening a previously denied claim for service connection for a neck disability and denied the claims for service connection for left hip and right big toe disabilities, claimed as secondary to the service-connected left heel callus.

In May 2012, the Board remanded the neck, left hip, and right big toe claims to the AOJ to arrange for a requested hearing before a Veterans Law Judge regarding those issues.  The Veteran testified at a Board hearing conducted at the RO in February 2013 before a Veterans Law Judge who is no longer employed by the Board. 

In October 2013, the Board reopened the claim for service connection for a neck disability and again remanded the claimed neck, left hip, and right big toe disabilities for additional development.

In a July 2014 letter, the Veteran was informed that the Veterans Law Judge who conducted the February 2013 Board hearing was no longer employed by the Board, and was asked whether he wished to exercise his right to testify at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran has not since requested a new hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A December 2013 report of general information indicates that the Veteran called the RO to request that VA retrieve medical evidence from the Palatka, Florida VA [Community Based Outpatient Clinic (CBOC)].  While the Board regrets the delay in deciding the appeal, the case must be remanded to the AOJ to obtain the identified treatment records and to fulfill VA's duty to assist the Veteran.

After the records are obtained and associated with the claims file, the AOJ should arrange to provide the claims file to the August 2012 VA examiner for a supplemental medical opinion regarding whether any manifestation of a service-connected left heel callus is evident based on a review of the new, private podiatry treatment records from R. Johnson, DPM, dated from April 2013 to July 2014; the new VA treatment records identified by the Veteran and obtained by the AOJ; and any other medical evidence submitted by the Veteran since the August 2012 VA examination.  

The Board observes the podiatry records from Dr. Johnson, received in July 2014, reflect a chief complaint of painful lesions located at the lateral aspect of the left arch, and the plantar aspect of the right great toe and that the "condition has existed for since [sic] 1975 and began traumatically."  Beginning his September 2013, he also presented with "signs and symptoms consistent with metatarsalgia of plantar hallux, right and plantar arch, left."  Reported objective findings describe ulcerative plantar keratosis on the plantar, lateral arch of the left foot and intractable plantar keratosis on the plantar aspect of toe 1 of the right foot.  On neurological examination, he could consistently "heel and toe walk with ease."  The records appear to be silent for complaints relating to the left heel (calcaneus or heel bone) and for any objective findings related to a callus on the left heel, which, the Board reiterates, is the disability for which service connection has been established and the disability that the Veteran claims has worsened and caused neck, left hip, and right big toe disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  Even if the Veteran does not respond, the AOJ should obtain ongoing treatment records from the Gainesville VA Medical Center (VAMC) dated from November 2010 to the present, including records from the VA CBOC in Palatka, Florida.  The AOJ should attempt to obtain and associate with the claims file any medical records identified by the Veteran that are not already of record.

2.  Upon completion of the above and receipt of any additional treatment records, the AOJ should thereafter, return the claims file to the VA examiner who conducted the August 2012 VA examination, addressing the service-connected left heel callus disability.  If the August 2012 VA examiner is not available, the claims file should be sent to the November 2013 VA examiner, or to another VA physician.  The electronic claims file and a complete copy of this remand must be made available to the reviewing physician.  The purpose of the medical review is to determine whether new medical evidence received since the August 2012 and November 2013 VA examinations reveals any manifestation of the service-connected left heel callus disability.

On VA examination in August 2012, the examiner concluded that the Veteran did not have a current callus on the left heel, and the current callus at the left fifth toe was most likely due to a weight bearing shift following a nonservice-connected, post-service left ankle fracture in 2000 and surgical repair.  On VA examination in November 2013, the examiner concluded that the there was no objective evidence of a left hip disability.  The examiner also concluded that the right big toe and neck disabilities were not related to the Veteran's military service, or caused or aggravated by the service-connected left heel callus disability. 

The reviewing VA physician should review the claims file, including new medical evidence received since the August 2012 VA examination and respond to the following:  

a) Describe any current objective findings or diagnosis of the left heel.  If there is objective evidence of a left heel callus or problem, the physician is asked to describe the impairment, if any, due to the service-connected severe calluses of the left heel resulting from repeated debridement of a keratosis of the heel over many years.  If there are no current objective findings of a left heel disability, the following opinion requests do not require a response.

b) If a left heel callus, or residual left heel impairment due to the service-connected left heel callus, is present, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any right big toe, neck, or any left hip disability was caused by the left heel disability.

c) If a right big toe, neck, or any left hip disability was not caused by the left heel callus disability, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any right big toe, neck, or any left hip disability was aggravated (worsened beyond normal progression) by the left heel callus disability.

d) If a left heel callus, or residual left heel impairment due to the service-connected callus, is present; and if the examiner concludes that a right big toe, neck, or any left hip disability was caused or aggravated by the left heel disability, address the extent to which the Veteran is precluded from working in his usual occupation due to his service-connected left heel callus disability and any right big toe, neck, or left hip disability caused or aggravated by the left heel callus.

The reviewing physician must set for the complete rationale underlying any conclusions drawn or opinions expressed.  If a question cannot be answered without resort to pure speculation, the physician must provide a complete explanation as to why that is so.

If the reviewing physician concludes that an additional examination is necessary to address the above questions, the AOJ should arrange for an appropriate examination with a VA physician.

3.  The AOJ must ensure that the medical opinion or examination reports comply with this remand.  If any report is deficient, it must be returned to the examiner for necessary corrective action.

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues of an increased rating for a left heel callus; service connection for a neck disability, left hip disability, and right big toe disability; and a TDIU remaining on appeal.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



